Chief Justice Lee
charged the jury, that the general rule of law governing conti acts is, that parol evidence cannot be admitted to contradict, add to, or vary the terms of any written contract, for it would be dangerous, and subversive of all certainty in business. It would substitute the inferior for the superior degree of evidence; loose recollection, and uncertainty of memory, for the most sure and faithful memorials which human ingenuity can devise, or the law adopt. Still, parol evidence was sometimes admissible for the purpose of correcting mistakes, but such evidence was always watched by the court with the utmost jealousy, and should never be allowed to prevail, unless it amounted to the strongest possible evidence. That *49unless they clearly found, from the evidence, that the 6th of February was the day fixed upon for the delivery of the fowls, then the contract could not be varied, or the plaintiff sustain his suit.
Mr. Montgomery for plaintiff.
Mr. Harris and Mr. Kekaulahao for defendant.
The jury after a brief absence rendered a verdict for the defendant Kealoha.